IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHARLIE PATTERSON,                        : No. 401 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (SMX STAFFING),                     :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 2nd day of January, 2019, the Petition for Allowance of Appeal

and Application for Leave to Amend are DENIED.